In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00402-CV

FRIEDMAN & FEIGER, LLP, Appellant          §    On Appeal from

                                           §    County Court at Law No. 2

V.                                         §    of Parker County (CIV-15-0299)

                                           §    June 6, 2019

ROBERT E. MASSEY, INDIVIDUALLY             §    Opinion by Justice Gabriel
AND AS INDEPENDENT EXECUTOR OF
THE ESTATE OF WILLIAM EARL
MASSEY, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order.    We reverse the trial court’s order denying

Friedman & Feiger, LLP’s motion to compel arbitration and remand to the trial court

for entry of an order compelling to arbitration the claims identified in the motion to

compel arbitration pursuant to the parties’ arbitration agreement.
      It is further ordered that appellee Robert E. Massey, Individually and as

Independent Executor of the Estate of William Earl Massey shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel